                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                             CASE NO: 6:13-cr-230-Orl-40TBS

DONALD NAPOLEON
                                        /

                                        ORDER

      This case is before the Court upon the Contested Final Revocation Hearing held

before Magistrate Judge Thomas Smith on May 30, 2019. Judge Smith has submitted a

report recommending that the Petition for Revocation of Supervised Release be

dismissed.

      After an independent de novo review of the record in this matter, and noting that

neither side objects to the dismissal of this petition, the Court agrees entirely with the

findings of fact and conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1. The Report and Recommendation filed May 30, 2019 (Doc. 217) is ADOPTED

          and CONFIRMED and made a part of this Order.

      2. The Petition for Issuance of Warrant for Offender Under Supervision

          Requesting Revocation (Doc. 199) is DISMISSED.

      DONE AND ORDERED in Orlando, Florida on June 5, 2019.
Copies furnished to:

Counsel of Record
Unrepresented Parties




                        2
